 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 KENNETH FRIEDMAN,                                        Case No.: 3:17-cv-00433-MMD-WGC

 4           Plaintiff,                                                     Order

 5 v.

 6 ROMEO ARANAS, et al.,

 7           Defendants.

 8

 9         Plaintiff filed his first motion for partial summary judgment regarding the RLUIPA claims

10 against defendants Woods, Kyle, and Aranas, on July 24, 2019. While the motion was filed under

11 seal, the certificate states that it was served on defense counsel by mail on July 22, 2019, consistent

12 with LR IA 10-5(c), (d), and LR IC 4-1(c)(4). The latter requires service of documents in paper

13 form when the document is filed under seal. Defendants shall immediately file a notice if they

14 were not in fact served by mail with the motion.

15         On August 1, 2019, the court entered a case management order given the inordinate number

16 of filings made in this case. In that order, the court granted in part the Defendants' motion to stay

17 the case. The court ordered the case stayed until August 19, 2019, with the exception that the

18 parties were still required to submit the briefing ordered on Plaintiff's motion for temporary

19 restraining order and preliminary injunction regarding his mental health. After the expiration of

20 the stay, the court ordered Defendants to respond to Plaintiff's pending motion for partial summary

21 judgment on the RLUIPA claims by September 16, 2019, and gave Plaintiff until October 4, 2019,

22 to file a reply. (ECF No. 160.) To date, Defendants have not filed a response to Plaintiff's motion

23 for partial summary judgment on the RLUIPA claims. Nor did they seek an extension of time to
 1 file a response. Plaintiff has also not filed anything relative to this motion. The court notes that

 2 there was a change in the Deputy Attorney General assigned to this case on August 21, 2019, after

 3 expiration of the stay but before the deadline to respond to the motion. (ECF No. 172.) In the

 4 meantime, Plaintiff has filed another motion for partial summary judgment concerning his

 5 retaliation claims against defendants Walsh and Conlin. (ECF No. 171.) Defendants have filed a

 6 response to that motion. (ECF No. 189.) Since this pending motion (ECF No. 155) would

 7 potentially resolve claims on their merits and because it is unclear whether the response date was

 8 overlooked or there was confusion in light of the entry of a temporary stay or assignment of new

 9 counsel, the court will exercise its discretion and allow Defendants to submit a belated response.

10         Defendants have up to and including November 20, 2019 to file their response. There will

11 be no extensions of this deadline absent exceptional circumstances. Plaintiff has until December 4,

12 2019 to file his reply brief. Again, there will be no extensions absent exceptional circumstances.

13         IT IS SO ORDERED.

14         Dated: October 30, 2019.

15                                                          _________________________________
                                                            William G. Cobb
16                                                          United States Magistrate Judge

17

18

19

20

21

22

23



                                                    2
